        Case 2:19-cv-00242-ECM Document 20 Filed 04/15/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

CHARLES L. BURTON, JR.,                 )
                                        )
      Plaintiff,                        )
                                        )
v.                                      ) Civ. Act. No.: 2:19-cv-242-ECM
                                        )
JEFFERSON DUNN, Commissioner,           )
Alabama Department of Corrections,      )
                                        )
      Defendant.                        )

                                    ORDER

      Now pending before the Court is the motion to admit Anna Thompson to

appear pro hac vice (doc. 16), filed on April 12, 2019. Upon consideration of the

motion, and for good cause, it is

      ORDERED that the motion (doc. 16) be and is hereby GRANTED and

Attorney Anna Thompson is hereby ADMITTED to appear before this Court pro

hac vice to represent the Plaintiff in this action. Counsel shall file a notice of

appearance with the Court.

      DONE this 15th day of April, 2019.

                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE
